Citation Nr: 1135470	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUE

Whether the reduction in Montgomery GI Bill (MGIB) training time effective from March 5, 2008, such than an overpayment of benefits was created, was proper.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant was on active duty from May 2002 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a letter decision of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.  It is noted that the RO in Muskogee has handled this educational benefits claim even though the appellant resides under the jurisdiction of the RO in New Orleans, Louisiana.

The appeal was remanded in May 2010 by the Board for the purpose of scheduling and conducting a Board hearing.  Such a hearing was scheduled for the appellant but she failed to appear for that hearing.  Since that time, she has not submitted any statements to the VA asking that the hearing be rescheduled because of good cause.

Following a review of the claims folder, the Board, in November 2010, remanded the claim to the Muskogee RO (not the Appeals Management Center in Washington, DC) for the purpose of obtaining additional clarifying information.  
The claim has since been returned to the Board for review.  


FINDINGS OF FACT

1.  The appellant was awarded a Chapter 35 educational allowance for full time enrollment in her approved educational program at the University of New Orleans, for the period from January 14, 2008, to May 9, 2008.  

2.  Prior to March 5, 2008, the appellant was enrolled in twelve hours of classes and attending said classes.

3.  On March 5, 2008, the appellant stopped attending a class, thereby reducing her course credit hours from 12 hours to 9 hours.  

4.  When the appellant stopped attending class on March 5, 2008, she received a punitive grade for the class.

5.  Mitigating factors in withdrawing from the class, to include the performance of military duties and orders placing the appellant onto active duty, have not been presented.  

6.  The appellant was paid for a course that she did not fully attend or complete.  


CONCLUSION OF LAW

The reduction of the appellant's educational benefits for the period extending from March 5, 2008, to May 9, 2008, was proper, and the requirements for restoration have not been met.  38 C.F.R. § 21.4135(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asks that the RO's decision, that reduced the amount that she was to receive for education benefits, be reversed, and that the original amount assigned to her be awarded.  The record shows that the appellant was enrolled in the University of New Orleans in the spring of 2008.  For the semester extending from January 14, 2008, to May 9, 2008, the appellant originally signed up for 15 hours of college credit classes.  Records show that when the appellant started the semester, she was enrolled in the following classes:

App. Software for Business		3 hours 
Pre-College Algebra			3 hours 
Bible as Literature			3 hours 
Art Appreciation			3 hours 
Basic Spanish II			3 hours

Total Number of Hours		15 hours

In her correspondence to the VA, the appellant has stated that she dropped the Bible as Literature class because she discovered that she had not taken the required prerequisite classes prior to enrolling in that class.  This dropping of the class reduced her total number of hours to 12.  At that time, she was considered a "full time" student for VA education purposes and entitled to receive monthly benefits in the amount of $1562.11 (US dollars).  

On or about March 5, 2008, the University, per the claims folder, noted in its records that the appellant would receive a non-attendance grade of "XF".  As initially interpreted by the VA, this meant that the appellant's semester hours were reduced to a total of 9 hours, which indicates a part-time student.  After the VA was informed of the reduction, the RO education office determined that the appellant had received an overpayment of education benefits because she had been paid at the full-time student rate vice the part-time student rate.  Her monthly benefit was retroactively reduced to $1,171.58 (US dollars), from March 5, 2008 to May 9, 2008.  The VA further indicated that an overpayment of $728.99 (US dollars) had occurred.

After the appellant received notification of the overpayment, she responded and proffered a print out showing the classes she purportedly took in the spring of 2008, along with the grades received.  The print out indicated that the appellant received grades for App. Software for Business, Pre-College Algebra, and Art Appreciation.  However, the grade that was listed for Basic Spanish II was "XF".  The number of course hours added up to 12 as did the hours for the GPA.

As a result of the Board's remand of November 2010, a letter was sent to the appellant asking her to provide any information she might have concerning her purported withdrawal from the Basic Spanish II class.  The Board asked for any electronic messages between her and the instructor or any other information that might shed light on her performance in the class.  The Board also asked the appellant to provide any documents showing that she was performing military duties during the Spring Semester such that she would not have been able to complete all of the classes that she was enrolled therein.  In that regard, the appellant had reported that she was unaware that she had been dropped from the class and continued to attend but could not complete the final as she was on military orders.  The appellant did not respond to the letter.  

The RO was also tasked to obtain additional information from the University of New Orleans concerning the appellant's purported withdrawal from the Basic Spanish II class along with the other classes enrolled therein.  In a memorandum for record, dated April 2011, it is noted that the appellant completed nine of her original fifteen credit hours.  Additionally, the course instructor for the Basic Spanish II class indicated that the appellant's last date of attendance of the class was March 5, 2008, and that the appellant received "a punitive grade of 'F' for the class."  The claim has since been returned to the Board.  

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations VA is required to notify the claimant of any information and evidence necessary to substantiate the claim and to making reasonable efforts to assist the claimant in obtaining such evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA.

Upon reviewing the development that has occurred since the Board's remand of November 2010, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the RO contacted the University of New Orleans requesting clarification of information previously given to it concerning the appellant, and the University responded accordingly.  Also, the appellant was contacted and asked to provide additional information.  It is noted that no response was received from the appellant.  Subsequently, the RO issued a Supplemental Statement of the Case (SSOC) after reviewing the results of the information obtained.  Based on the foregoing, the Board finds that the RO substantially complied with the mandates of the Board's November 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  

An eligible veteran is entitled to a monthly benefit for periods of time during which he or she is enrolled in, and satisfactorily pursuing, an approved program of education.  38 U.S.C.A. § 3104 (West 2002); 38 C.F.R. § 21.7070 (2010).  VA will pay educational assistance to an eligible veteran while he/she is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130 (2010).

With respect to the effective date of reduction or discontinuance of educational assistance, if the veteran or service member, for reasons other than being called or ordered to active duty, withdraws from all courses or receives all nonpunitive grades, and in either case there are no mitigating circumstances, VA will terminate or reduce educational assistance effective the first date of the term in which the withdrawal occurs or the first date of the term for which nonpunitive grades are assigned.  If the veteran or service member withdraws from all courses with mitigating circumstances or withdraws from all courses such that a punitive grade is or will be assigned for those courses or the veteran withdraws from all courses because he or she is ordered to active duty, VA will terminate educational assistance for residence training as of the last date of attendance; and for independent study, the official date of change in status under the practices of the educational institution.  38 C.F.R. § 21.7135(e) (2010).

VA will not pay benefits for a course from which the veteran withdraws or receives a nonpunitive grade unless the following conditions are met:  (1) the veteran withdraws because he is ordered to active duty; or (2) all of the following criteria are met: (i) there are mitigating circumstances; and (ii) the veteran or service member submits a description of the mitigating circumstances in writing to VA within one year from the date VA notifies the veteran or service member that he or she must submit a description of the mitigating circumstances, or at a later date if the veteran or service member is able to show good cause why the one-year time limit should be extended to the date on which he or she submitted the description of the mitigating circumstances; and (iii) the veteran or service member submits evidence supporting the existence of mitigating circumstances within one year of the date that evidence is requested by VA, or at a later date if the veteran or service member is able to show good cause why the one-year time limit should be extended to the date on which he or she submitted the evidence supporting the existence of mitigating circumstances.  38 U.S.C.A. §§ 3034, 3680 (West 2002); 38 C.F.R. § 21.7139 (2010).

Examples of qualifying mitigating circumstances include:  illness in the individual or his family; family death; an unavoidable geographical transfer resulting from the individual's employment; an unavoidable change in employment conditions; immediate family or financial obligations beyond the individual's control that require him to suspend pursuit of the program of education in order to obtain employment; discontinuance of the course by the school; unanticipated active duty for training; or unanticipated child-care difficulties.  See 38 C.F.R. § 21.4136(b) (2010).

In this case, the appellant stopped attending the Basic Spanish II course and was assigned a failing, or punitive, grade.  She stopped attending the course effective March 5, 2008.  Although the appellant has claimed that she had difficulty completing all of her classes because of her military duties, she has not provided any documentary proof that she was performing military duties at that time nor has she shown that she was called onto active duty.  The appellant also has not submitted any evidence or statements suggesting or insinuating that there were other mitigating factors that would effect her ability to complete the course.  

In this case, the Board finds credible and probative the Spanish professor's assertions that the appellant stopped attending the course March 5, 2008.  The Board does not find credible the Veteran's assertions that she continued to attend the course and ultimately could not complete the final due to military orders.  The Veteran has not submitted orders or other evidence showing that she was on military duty from March 5, 2008 to May 9, 2008, nor does the evidence otherwise show that she was on military orders and unable to attend class or complete a final in her Spanish course at the same time that she was able to complete three other courses. 

In order to receive educational assistance for pursuit of program of education, an individual must maintain satisfactory attendance.  38 C.F.R. § 21.7153(c) (2010).  The Veteran did not maintain satisfactory attendance as she did not attend classes for Basic Spanish II for the period from March 5, 2008, to May 9, 2008, and she was paid education benefits for that period.  A threshold requirement for receiving educational assistance from the VA is actual attendance in a program of training; thus, she was not entitled to educational assistance during that period of time.  Therefore, the RO retroactively reduced the appellant's education award creating an overpayment calculated in the amount of $728.99 (US dollars).  The Veteran has not disputed the amount of the overpayment.  

38 C.F.R. § 21.4135(e) (2) (2010) provides that the effective date of the reduction of educational assistance for courses not satisfactorily completed with mitigating circumstances will be the last date of attendance.  VA regulations further state that if a veteran withdraws from a course, VA will terminate or reduce educational assistance effective the first date of the term in which the withdrawal occurs.  38 C.F.R. § 21.7135(e) (2010).  In this instance, she received a punitive grade and was dropped from the course on March 5, 2008.  While she could still receive VA education benefits for the remaining period because she was less than a full-time student, she could not receive said benefits at the same rate.  She could only receive them at a reduced rate.  The veteran was therefore not entitled to full educational assistance after that date; as such, the RO properly reduced the payment retroactively which created an overpayment.  See 38 C.F.R. §§ 21.4135(d) (e), 21.7135(e) (f), 21.7139(a) (2010).  For these reasons, the Board concludes that the reduction of benefits was proper and the benefit sought on appeal is denied.

Accordingly, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  


ORDER

The reduction in Montgomery GI Bill (MGIB) training time effective from March 5, 2008, such than an overpayment of benefits was created, was proper, and as such, the appellant's claim for the restoration of full-time educational benefits is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


